Case 1:18-cv-00681-RJL Document 60 Filed 05/28/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,
Plaintiff,

Vs.
Case No. 1:18-cv-000681
EDWARD BUTOWSKY, MATTHEW
COUCH, AMERICA FIRST MEDIA and
THE WASHINGTON TIMES,

Defendants

 

ANSWER

NOW COMES Defendant Edward Butowsky, answering Mr. Rich's CompLaINT
(Doc. No. 3) as follows:

INTRODUCTION

1. Paragraph 1 is denied to the extent that it accuses me of lying about the Plaintiff
or calling him a criminal. I admit that I am aware of evidence suggesting that the Plaintiff
helped his brother leak emails from the Democratic National Committee (“DNC”) to the
Wikleaks.

2. Paragraph 2 is admitted insofar as some conspiracy theories have surrounded
the death of Seth Rich. I deny that I promoted any conspiracy theories, and I deny that I
defamed the Plaintiff.

3. [do not know whether Paragraph 3 is true or false, therefore I cannot admit or
deny its allegations.

4. I do not know whether Paragraph 4 is true or false, therefore I cannot admit or
deny its allegations.

5. I deny any suggestion that I deceived or duped the Rich family into hiring Rod
Wheeler. Mr. Wheeler did make the statements that he later denied making. Otherwise
Paragraph 5 is admitted.

6. Paragraph 6 is denied.

7. Paragraph 7 is denied. I did not “launch” or participate in a “campaign.”

8. [ admit that I received a letter form the Plaintiff. I deny the last sentence in
Paragraph 8.

9. I admit that The Washington Times published the “Analysis / Opinion.” I do not
know what Defendants Couch and AFM did thereafter. I deny that I provided any false
information to The Washington Times.

10. Paragraph 10 is denied.

11. Paragraph 11 is denied.

12. Paragraph 12 is denied.

PARTIES

13. Paragraph 13 is admitted.

14. Paragraph 14 is admitted.

15. Paragraph 15 is admitted.

 

 

 

 

RECEIVED
Mail Roan

16. Ido not know whether Paragraph 16 is accurate, therefore it is neither ae

admitted nor denied.
17, Paragraph 17 is admitted. MAY 2 8 2019
JURISDICTION AND VENUE
; ; Angela D. Caesar, Clerk fCo
18. Paragraph 18 is denied. U.S. District Court, Disinet at Columbia

 
neither “um rf den
"Case TAS is de ‘OBS Re L et RGHNG ant At 60, Filed 05/28/19 Page 2 of 3

0 I do not know whether the information in Paragraph 50 is accurate, therefore I
neither-admit:nordeny-its:contents:=== SS

51. Ido not know whether the “tweets” in Paragraph 51 are accurately described.
1 admit that I have said that the Plaintiff and his brother played a role in leaking emails
from the DNC to Wikileaks.

52. I do not know whether the “tweets” in Paragraph 52 are accurately described.
I admit that I have said that the Plaintiff accepted money from Wikileaks.

53. Paragraph 53 is denied. ! never made any of the statements described therein.

54. I do not know whether the Plaintiff assisted law enforcement, so that
allegation is neither admitted nor denied. Likewise, I do not know whether the “tweets”
in Paragraph 54 are accurately described. The remainder of Paragraph 54 is denied.

DEFENDANTS COUCH AND AFM BUSINESS ACTIVITIES

55. Defendant 55 is denied to the extent that it is alleged against me.

56. I do not know what Defendants Couch and AFM have done, so Paragraph 56
is neither admitted nor denied.

57. I do not know what Defendants Couch and AFM have done, so Paragraph 57
is neither admitted nor denied.

58. I do not know what Defendants Couch and AFM have done, so Paragraph 58
is neither admitted nor denied.

59. I do not know what Defendants Couch and AFM have done, so Paragraph 59
is neither admitted nor denied.

60. Ido not know whether the allegations in Paragraph 60 are accurate, so they
are neither admitted nor denied.

61. Ido not know whether the allegations in Paragraph 61 are accurate, so they
are neither admitted nor denied.

62. I do not know whether the allegations in Paragraph 62 are accurate, so they
are neither admitted nor denied.

63. Ido not know whether the allegations in Paragraph 63 are accurate, so they
are neither admitted nor denied.

DEFENDANT BUTOWSKY DID NOT MAKE FALSE STATEMENTS

64. I do not know whether the allegations in Paragraph 64 are accurate, so they
are neither admitted nor denied.

65. [| admit that I published the tweet in Paragraph 65, but I deny that it was false.
I do not know whether Defendant Couch published the other tweet.

66. I do not know whether the allegations in Paragraph 66 are accurate, so they
are neither admitted nor denied.

67. I do not know whether the allegations in Paragraph 67 are accurate, so they
are neither admitted nor denied.

68. I admit that the Plaintiff sent the email described in Paragraph 68. I deny the
truthfulness of his allegations.

69. I do not know whether the allegations in Paragraph 69 are accurate, so they
are neither admitted nor denied.

THE DEFENDANTS DID NOT “CONSPIRE TO EXPAND
THE REACH OF THEIR DEFAMATORY CAMPAIGN”

70. Paragraph 70 is a lie and it is denied.

71. Ido not know whether the allegations in Paragraph 71 are accurate, so they
are neither admitted nor denied.

72. Paragraph 72 is admitted.

73. Paragraph 73 is denied. 1 was not the source of the quoted statement.

74, l admit that Paragraph 74 accurately quotes the article. ] do not know whether
the remainder of the paragraph is accurate.

75. Ido not know whether the allegations in Paragraph 75 are accurate, so they
are neither admitted nor denied.

76. Paragraph 76 is denied insofar as it accuses me of lying or suggests others
knew that I was a liar.

77. 1 do not know whether the allegation in Paragraph 77 is accurate, so it is
neither admitted nor denied.

78. 1 do not know whether the allegation in Paragraph 78 is accurate, so it is
neither admitted nor denied.

79. Ido not know whether the allegation in Paragraph 79 is accurate, so it is
neither admitted nor denied.
124.
125,
126.

127.

128.
129.

130.
131.
132.
133.
134,

135.
136.
137.
138.

139.
140.
141.
142.
143.
144.

145.
146.
147.
148.
149,
150.
151.
152.
153.

All of the statements that I made about thePlaintiff are true.

I certify that I emailed the foregoing document on May 23, 2019 to Matt Couch
(mattcouch@at-mg.com), Michael Gottlieb (mg
(jriley@bsfllp.com), Randall Jackson (rjackson@bsfllp.com), Meryl Governski
(MGovernski@bsfllp.com) and Andrea Flores (aflores(@bsfllp.com).

ase Cd -RJL Document 60 Filed 05/28/19 Page 3 of 3
aragraph 125 1s

enied.
Paragraph 126 is denied.
Parapraph-l27is-cdenied:
Paragraph 128 is denied.
Paragraph 129 is denied.
FALSE LIGHT
Paragraph 130 is denied.
Paragraph 131 is denied.
Paragraph 132 is denied.
Paragraph 133 is denied.
Paragraph 134 is denied.
INVASION OF PRIVACY
Paragraph 135 is denied.
Paragraph 136 is denied.
Paragraph 137 is denied.
Paragraph 138 is denied.
CIVIL CONSPIRACY

Paragraph 139 is denied.
Paragraph 140 is denied.
Paragraph 141 is denied.
Paragraph 142 is denied.
Paragraph 143 is denied.
Paragraph 144 is denied.

AIDING AND ABETTING
Paragraph 145 is denied.
Paragraph 146 is denied.
Paragraph 147 is denied.
Paragraph 148 is denied.
Paragraph 149 is denied.
Paragraph 150 is denied.
Paragraph 151 is denied.
Paragraph 152 is denied
Paragraph 153 is denied.

AFFIRMATIVE DEFENSE

 

 

Edward Butowsky

2200 Bradbury Court

Plano, Texas 75093
CERTIFICATE OF SERVICE

 

 

 

Ze A#AL)

ottlieb@wilkie.com), Joshua Riley

 

 

Edward Butowsky

-14-
